SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): São Paulo, February 23, 2015 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: B, Fitch: B-, Moody’s: B3), the largest low-cost and best-fare airline in Latin America, hereby announces its preliminary air traffic figures for January 2015. Comparisons refer to January 2014 and December 2014 figures. GOL’s Highlights Domestic load factor reached 84.1% , 5.9 p.p. up on January 2014. Domestic demand grew by 12% over January 2014. Domestic capacity increased by 4.2% year-on-year, International demand climbed by 28.9% , with load factor reaching 76.4% , up by 1.8p.p . GOL posted recordnumber of passengers transported in a month by an airline in Brazil , with more than 4 million passengers transported in the domestic and international market . Thisvolume was 9.1% higher thanin the same period in2014. On January 05, 2015, GOL registered record number of passengers carried in a single day, with approximately 157,000 clients, in flights. The high passenger traffic reflects the return of travelers after end-of-year’s holidays. OPERATING DATA January January 2014(*) %Chg. December %Chg. (M/M) 2014(*) Total System ASK (mm) 4,993.1 4,689.5 6.5% 4,821.3 3.6% RPK (mm) 4,151.2 3,649.7 13.7% 3,804.1 9.1% Load Factor 83.1% 77.8% 5.3 p.p 78.9% 4.2p.p Pax on board (‘000) 4,020.1 3,683.7 9.1% 3,800.6 5.8% Domestic Market ASK (mm) 4,358.0 4,182.0 4.2% 4,219.7 3.3% RPK (mm) 3,662.9 3,271.0 12% 3,383.1 8.3% Load Factor 84.1% 78.2% 5.9 p.p 80.2% 3.9 p.p Pax on board (‘000) 3,799.0 3,496.5 8.7% 3,611.7 5.2% International Market ASK (mm) 635.1 507.5 25.1% 601.6 5.6% RPK (mm) 488.3 378.7 28.9% 421 16.0% Load Factor 76.4% 74.6% 1.8 p.p 70% 6.4 p.p Pax on board (‘000) 221.1 187.2 18.1% 188.9 17.0% * Source: National Civil Aviation Agency (ANAC). 1 GOL Linhas Aéreas Inteligentes S.A ABOUT GOL LINHAS AÉREAS INTELIGENTES S.A. GOL Linhas Aéreas Inteligentes, the largest low-cost and best-fare airline in Latin America, offers around 910 daily flights to 71 destinations, 15 of which international in South America, the Caribbean and the United States, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 700 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,500 cities in Brazil and six abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. 2 GOL Linhas Aéreas Inteligentes S.A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 23, 2015 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
